DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/17/2022.

Information Disclosure Statement
The IDS statement filed 11/13/2019 appears to provide US application numbers for the Brodie and Yati references, which have been replaced by the corresponding publication numbers and dates.  The information referred to therein has been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “208” has been used to designate both an edge gripper and an actuator.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 320 and 322.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 

Claim Objections
Claim 15 is objected to because of the following informalities:  the clam contains a typographical error.  The word “reactors” should apparently read “reactants”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitation “a handling device configured to receive a substrate cabinet containing one or more substrates, wherein the handling device is further configured to translate the one or more cleaning substrates from the cleaning substrate cabinet to the one or more wafer chucks within the process chamber” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description describes a handling device such as an end effector or robotic arm to move the cleaning substrate, but does not describe the structure of a handling device which receives the entire cleaning substrate cabinet.  It is not clear whether the arm or end effector receives the entire cabinet as a whole, or receives only the substrates from the cabinet.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 does not further limit the structure of the cleaning assembly, but recites only .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Humphrey et al. (US 2017/0136500).
Regarding Claim 1:  Humphrey teaches a cleaning assembly comprising a substrate (Fig. 2, element 10), wherein one or more patterns are formed on a bottom side of the substrate, wherein one or more structures (elements 14) within the one or more patterns attract one or more particles from a chuck via at least one of electrostatic attraction or mechanical trapping when the substrate is positioned on the chuck (abstract, [0013]).
Regarding Claim 3:  Humphrey further teaches that the substrate is shaped as a semiconductor substrate [0059].
Regarding Claim 5:  Humphrey further teaches that the substrate is configured for manipulation via a handling device [0074].
Regarding Claim 17:  Humphrey teaches the elements of Claim 1, and further teaches that the substrate is mountable in a cleaning substrate cabinet (Fig. 8, element 24), wherein the substrate is deliverable to a process chamber from the cleaning substrate cabinet via a handling device [0074-0076].
Regarding Claim 18:  Humphrey teaches a system comprising: 
a cleaning substrate cabinet (Fig. 8, element 24), wherein the cleaning substrate cabinet is configured to store a cleaning substrate (element 22) wherein one or more patterns are formed in a bottom side of the cleaning substrate (Fig. 1, elements 14), wherein one or more structures within the one or more patterns attract one or more particles from a chuck via at least one of electrostatic attraction or mechanical trapping when the cleaning substrate is positioned on the chuck (abstract, [0013]).

Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terada et al. (US 2010/0170533).
Regarding Claim 1:  Terada teaches a cleaning assembly comprising:
a substrate (Fig. 2, element 50), wherein one or more patterns are formed on a bottom side of the substrate, wherein one or more structures (element 30) within the one or more patterns attract one or more particles via at least one of electrostatic attraction or mechanical 
Regarding Claim 3:  Terada further teaches the substrate is shaped as a semiconductor wafer [0062].
Regarding Claim 4:  Terada further teaches that the one or more structures within the one or more patterns are formed with carbon nanotubes [0032-0033].
Regarding Claim 7:  Terada further teaches that the electrostatic attraction is caused by Van der Waals forces [0024].

Claims 1, 8, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bischoff et al. (DE 102015204521, machine translation referenced herein).
Regarding Claim 1:  Bischoff teaches a cleaning assembly comprising:
a substrate (Fig. 2a, element 1) wherein one or more patterns are formed on a bottom side of the substrate, wherein one or more structures within the one or more patterns attract one or more particles from a chuck via at least one of electrostatic attraction or mechanical trapping when the substrate is positioned on the chuck (Fig. 2a, element 4; page 8).
Regarding Claim 8: Bischoff further teaches a battery (element 3) and a conductor element (page 3) attached to a top side of the cleaning substrate, wherein the battery is electrically coupled to the conductor element (pg. 8-9).
Regarding Claim 9:  Bischoff teaches the elements of Claim 8 as discussed above.  It is noted that the claim does not further limit the structure of the claimed cleaning assembly, but only that of the chuck which the cleaning substrate is intended to clean.  It is noted that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claim (see MPRP 2115). 
Regarding Claim 11:  Bischoff teaches the elements of Claim 1, as discussed above, and further teaches the substrate includes one or more reservoirs (pg. 8).
Regarding Claim 12:  Bischoff teaches the elements of Claim 11 as discussed above, and further teaches the one or more reservoirs are configured to carry one or more chemical reactants (pg. 8).
Regarding Claim 13:  Bischoff teaches the elements of Claim 12 as discussed above, and further teaches that the substrate includes one or more valves (Fig. 2b, element 10; pg. 8) onto the chuck.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey et al. (US 2017/0136500) as applied to claim 1 above, and further in view of Kamo et al. (US 2015/0261104).
Regarding Claim 2:  Humphrey teaches the elements of Claim 1, as discussed above.  Humphrey does not expressly disclose a ceramic wafer.  However, Kamo teaches a similar electrostatic chuck cleaning substrate comprising a ceramic wafer [0025].  It has been held that the selection of a known material based on its suitability for its intended use is obvious to one of ordinary skill in the art (see MPEP 2144.07).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Humphrey with a ceramic wafer, as it has been shown that such cleaning wafers are known in the art. 
Regarding Claim 6:  Humphrey teaches the elements of Claim 1 as discussed above.  Humphrey teaches that the substrate can include a plurality of pattern types (e.g., Fig. 7, [0071]), but does not expressly disclose that each plurality of pattern type is configured for attracting particles of different size.  However, Kamo teaches an electrostatic chuck cleaning substrate having a plurality of patterns formed thereon configured to attract particles of different sizes (Fig. 6A-6C).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Humphrey with a plurality of patterns to attract different sizes of particles in order to enhance the cleaning efficiency, as suggested by Kamo.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff et al. (DE 102015204521, machine translation referenced herein).
Regarding Claim 10:  Bischoff teaches the elements of Claim 9 as discussed above.  Bischoff teaches generating an electrostatic filed to attract the particles (pg. 3), but does not expressly disclose that the battery is configured to establish an electric field within the claimed range.  However, it would have been obvious to one of ordinary skill in the art to provide a battery which is configured to establish an electric field within the claimed range in order to provide a desired attraction strength to remove the particles.
Regarding Claim 14:  Bischoff teaches the elements of Claim 13, as discussed above.  Although Bischoff does not expressly disclose that the valve is a mechanical valve.  However, Bischoff teaches a gas nozzle to release the gas.  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide the gas nozzle as a mechanical valve, as such are already well known in the art.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff et al. (DE 10201504521, machine translation referenced herein), and further in view of Lenkiwicz et al. (US 2006/0288518).
Regarding Claims 15 and 16:  Bischoff teaches the elements of Claim 12 as discussed above.  Bischoff does not expressly disclose that the reservoir is configured to release the one or more chemical reactants upon exposure to thermal impact.  However, Lenkiwicz teaches a reservoir having a valve activatable by a memory shape alloy actuator configured to open the valve based on a temperature change of the memory shape valve actuator [0202-0204].  It .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Humphrey et al. (US 2017/0136500) as applied to claim 1 above, and further in view of Kamo et al. (US 2015/0261104).
Regarding Claim 19:  Humphrey teaches a process chamber [0074], wherein the process chamber contains one or more chucks [0013]; and a handling arm (Fig. 8, element 20), wherein the handling arm is further configured to translate one or more cleaning substrates from a cleaning substrate cabinet (element 24) to the one or more wafer chucks within the process chamber, wherein one or more patterns are formed on a bottom side of the one or more cleaning substrates, wherein one or more structures element 14) within the one or more patterns attract one or more particles from the one or more wafer chucks via at least one of electrostatic attraction or mechanical trapping when the one or more cleaning substrates are positioned on the one or more wafer chucks (abstract, [0013]).
Humphrey does not expressly disclose that the handling arm is configured to receive the cleaning substrate cabinet.  However, the handling arm is part of the process tool and may process, load, or unload the chuck cleaning substrates to or from the cabinet [0074].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Humphrey to provide the handling arm as a part 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714